Citation Nr: 1812090	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  09-20 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Thomas E. Andrews III, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from October 1975 to November 1997.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board denied service connection for hypertension and disabilities of the right hand, right shoulder, right hip, right ankle, and bilateral knees in a November 2011 decision.  

The appellant appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a June 2013 memorandum decision, the Court set aside the Board decision and remanded the matter.  The Board remanded the issues for additional development in April 2014, January 2015 and October 2015.

A June 2015 rating decision granted service connection for right ankle strain and degenerative joint disease, left knee.  Thereafter, the Board revised the issues on appeal, as reflected on the title page of this decision.  

A June 2016 Board decision denied service connection for hypertension and remanded the remaining issues.  Accordingly, the Board again revised the issues on appeal, as reflected on the title page of this decision.  

The Board remanded the issues on appeal in February 2017.  An October 2017 supplemental statement of the case (SSOC) denied the issues on appeal based on August and September 2017 addenda to VA examinations.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A July 2017 deferred rating found that a March 2017 VA medical opinion was inadequate.  Accordingly, VA obtained and ultimately relied on medical opinions set forth in August and September 2017 addenda.

However, the August and September 2017 medical opinions fail to address whether any right knee or right hip disorder shown during the appeal period was caused or aggravated by the Veteran's service-connected right ankle or left knee disabilities.  

In addition, the August and September 2017 medical opinions fail to adequately consider and discuss the Veteran's credible testimony as to in-service injuries and treatment of the right hand, right shoulder, right hip and right knee, and post-service continuity of right shoulder symptoms.  The Veteran offered this testimony during a March 2010 hearing before the undersigned Veteran's Law Judge.  

In light of the foregoing, the development requested by the Board's February 2017 remand was not fully completed with respect to this claim.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.


Accordingly, the case is REMANDED for the following action:

1.  Forward copies of all pertinent records from the Veteran's eFolders to the examiner who wrote the August and September 2017 medical opinions (or a suitable substitute if this individual is unavailable) for an addendum.  

The examiner is requested to review the records in order to fully address the questions set forth below.  

(a) Is it at least as likely as not (50 percent probability or higher) that any right hand disability, right shoulder disability, right hip disability or right knee disability shown during the appeal period had its onset in service or within the first post-service year, or is causally related to service? 

In doing so, the examiner must consider and discuss as necessary the Veteran's credible testimony as to in-service injuries and treatment of the right hand, right shoulder, right hip and right knee.  

The examiner must also consider and discuss as necessary the Veteran's lay statements regarding post-service continuity of right shoulder symptoms.

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any right knee or right hip disorder shown during the appeal period was caused by the Veteran's service-connected right ankle or left knee disabilities?

(c) Is it at least as likely as not (50 percent or higher degree of probability) that any right knee or right hip disorder shown during the appeal period was aggravated by the Veteran's service-connected right ankle or left knee disabilities?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

The examiner is requested to provide a rationale for any opinion expressed.  

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinions.

2.  Thereafter, readjudicate the claims.  If any claim remains denied, the Veteran and his representative should be issued an SSOC, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

